DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/30/2019 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claims 1, 19, or 20, especially biasing circuitry configured to output a bias voltage at the emitter of the parasitic transistor when the ESD switching circuit is switched on; and a signal limiter configured to electrically couple the first rail and the emitter of the parasitic transistor. The closest prior art of record is Hiraoka U.S. Patent Application 2012/0236448 (hereinafter “Hiraoka”), Brodsky et al. U.S. Patent Application 2004/0217425 (hereinafter “Brodsky”), Worley et al. U.S. Patent No. 5,654,862 (hereinafter “Worley”), Cao et al. U.S. Patent Application 2011/0304940 (hereinafter “Cao”), Yeh et al. U.S. Patent No. 7,254,467 (hereinafter “Yeh”), Chen U.S. Patent Application 2011/0089535 (hereinafter “Chen”), Miller et al. U.S. Patent No. 5,946,177 (hereinafter “Miller”), and Sawahata U.S. Patent Application 2009/0244797 (hereinafter “Sawahata”). Regarding claim 1, Hiraoka teaches a circuit comprising: a first rail (i.e. power supply wire 612)(fig.9) for one or more first electrical components (implicit); electrostatic discharge (ESD) protection circuitry (i.e. electrostatic protection circuit 621)(fig.9) electrically coupled between the first rail and a reference rail (i.e. power supply wire 611)(fig.9), wherein the ESD protection circuitry is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/KEVIN J COMBER/Primary Examiner, Art Unit 2839